Case 6:19-cr-06182-FPG Document 2 Filed 12/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

-VS- INFORMATION
(Felony)
JEFFREY MACIEJEWSKI,
Violation:
Defendant. 18 U.S.C. §§ 2252A(a)(5)(B)
and 2252A(b)(2)
COUNT 1

(Possession of Child Pornography)

The United States Attorney Charges That:

From on or about May 24, 2018, until on or about February 8, 2019, in the Western
District of New York, the defendant, JEFFREY MACIEJEWSKI, did knowingly possess,
and access with intent to view, material, that is, an Apple iPhone 6s, Model A1688; an HP
laptop computer, S/N 5CD5023HCW; a MEGA cloud storage account; and a Dropbox
cloud storage account, that contained images of child pornography, as defined in Title 18,
United States Code, Section 2256(8), that involved a prepubescent minor and a minor who
had not attained 12 years of age, that had been shipped and transported using any means and
facility of interstate and foreign commerce; that had been shipped and transported in and
affecting interstate and foreign commerce by any means, including by computer; and that had
been produced using materials that had been shipped and transported in and affecting

interstate and foreign commerce by any means, including by computer.

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

2252A(b)(2).
Case 6:19-cr-06182-FPG Document 2 Filed 12/03/19 Page 2 of 2

FORFEITURE ALLEGATION

 

The United States Attorney Alleges That:

Upon conviction of the offense alleged in Count 1 of this Information, the defendant,
JEFFREY MACIEJEWSKI, shall forfeit to the United States of America any property which
contains a visual depiction of child pornography, pursuant to Title 18, United States Code,
Section 2252(a)(1), and any and all property, real and personal, used, or intended to be used
to commit or to promote the commission of such offense, pursuant to Title 18, United States

Code, Section 2253(a)(3), and all property traceable to such property, including but not

limited to the following:

a. An Apple iPhone 6s, Model A1688, and
b. An HP laptop computer, S/N 5CD5023HCW.

All pursuant to Title 18, United States Code, Sections 2253(a)(1) and 2253(a)(3).

DATED: Rochester, New York, December 3, 2019.

BY:

JAMES P. KENNEDY, JR.
United States Attorney

ZZ

KYLE P. ROSSI

Assistant United States Attorney
United States Attorney’s Office
Western District of New York
100 State Street, Suite 500
Rochester, New York 14614
(585) 263-6760
Kyle.Rossi@usdoj.gov
